          Case 7:19-cr-00399-VB Document 1 Filed 04/25/19 Page 1 of 5




Approved:
             COURTNEY ^. HEAVEY
             Assistant United Stated Attorney


Before:      THE HONORABLE PAUL E. DAVISON
             United States Magistrate Judge
             Southern District of New York

                                          x

UNITED STATES OF AMERICA                        COMPLAINT

          V. -                                  Violation of 8 U.S*C
                                                §§ 1326(a) & (b) (2)
ANTHONY RICARDO MORGAN/
     a/k/a ^Anthony R Green,"                   COUNTY OF OFFENSE:
     a/k/a "Richard Williams///                 ORANGE
     a/k/a "Richard Green///
     a/k/a ^Anthony Sissing///                     ^/w^>3^
     a/k/a vkRicardo Sessing^//

                        Defendant.


                                          x

SOUTHERN DISTRICT OF NEW YORK, ss.:


           RODRIGO GONZALEZ, being duly sworn^ deposes and says
that he is a Deportation Officer-with the U.S. Department of
Homeland Security,. Immigration and Customs Enforcement/ and
charges as follows:


                                  COUNT ONE
                             (Illegal Reentry)

             1. From at least on or about March 28^ 2019 in the
Southern District of New York and elsewhere, ANTHONY RICARDO
MORGAN, a/k/a "Anthony R Green,// a/k/a "Richard Williams/" a/k/a
^Richard Green/// a/k/a "Anthony Sissing/// a/k/a ^Ricardo
Sessing/// the defendant/ being an alien^ unlawfully did enter
and was found in the United States/ after having been removed
from the United States subsequent to a conviction for the
commission of an aggravated felony^ without having obtained the
express consent of the Attorney General of the United States or
        Case 7:19-cr-00399-VB Document 1 Filed 04/25/19 Page 2 of 5




his successor/ the Secretary for the Department of Homeland
Security/ to reapply for admission.


   (Title 8/ United States Code, Sections 1326 (a) a-nd (b)(2).}

             The bases for my knowledge and the foregoing charge
are^ in part/, as follows:


             2. I am a Deportation Officer with the U.S.
Department of Homeland Security/ Immigration and Customs
Enforcement (vkICE//)/ and I have been personally involved in the
investigation of this matter. This affidavit is based in part
upon my conversations with law enforcement agents and others and
my examination of reports and records. Because this affidavit
is being submitted for the limited purpose of establishing
probable causey it does not include all the facts that I have
learned during the course of my investigation. Where the
contents of documents and the actions^ statements^ and
conversations of others are reported herein,, they are reported
in substance and in part^ except where otherwise indicated.


             3. Based on my review of the records maintained by
ICE regarding ANTHONY RICARDO MORGAN, a/k/a "Anthony R Green,"
a/k/a "Richard Williams/" a/k/a "Richard Green," a/k/a "Anthony
Sissing/// a/k/a '1LRicardo Sessing^ // the defendant^ (hereinafter
referred to as UMORGAN//) I have learned^ among other things^ the
following:


                 a. MORGAN is a native and citizen of Jamaica.
MORGAN is not and has never been a citizen of the United States.


                 b. On or about February 24, 1993, MORGAN was
admitted to the United States as a lawful permanent resident .


                 c. On or about August 19, 2002, MORGAN was
arrested in Orange County/ New York on two counts of criminal
sale of a controlled substance in the third degree/ in violation
of New York Penal Code § 220.39 and two counts of criminal
possession of a controlled substance in the third degree/ in
violation of New York Penal Code § 220.16.

                 d. On or about August 19r 2002,. in connection
with the arrest described above^ MORGAN^s fingerprints were
taken by the Newburgh City Police Department. MORGANf s
fingerprints taken on or about that date have since been
maintained in law enforcement records .
        Case 7:19-cr-00399-VB Document 1 Filed 04/25/19 Page 3 of 5




                e. On or about January 10, 2003, in Orange
County Court in New York/ MORGAN pleaded guilty to the criminal
sale of a controlled substance in the third degree/ in violation
of New York Penal Code § 220.39(01)(the "2003 Conviction").


                f. On or about March 12, 2003, MORGAN was
sentenced to two to eight years confinement in the New York
State Ulster Correctional Facility in connection with the 2003
Conviction.


               g. On or about August 26, 2004, MORGAN was
removed from the United States based on a Final Order of Removal
issued by an Immigration Judge on or about May 6, 2004 (the
"2004 Removal").


                h. On or about August 2'6r 2004, in connection
with his removal,. MORGAN^ s right index fingerprint was taken by
ICE. MORGAN^S fingerprint taken on or about that date has since
been maintained in law enforcement records.


                i. On or about December 7/ 2005, United States
Customs and Border Patrol detained MORGAN after he was found
attempting to enter the United States on a private boat.


               j. On or about December 7, 2005, MORGAN'S
fingerprints were taken in connection with his detention by the
United States Marshals Southern District of Florida.


                k. On or about December 28, 2005, MORGAN was
transferred to ICE custody and placed in removal proceedings.


                1. On or about February 27, 2006, .MORGAN was
removed from the United States based on an Order of Removal
issued by an Immigration Judge on or about February 6^ 2006 (the
"2006 Removal").


                m. On or about February 27 r 2006^ in connection
with his removal/ MORGAN'r S right index fingerprint was taken by
ICE. MORGAN' S fingerprint taken on or about that date has since
been maintained in law enforcement records.


                n. At some point after February 27^ 2006 and
before March 22^ 2019, MORGAN unlawfully reentered the United
States for at least the second time.


                o. On or about March 22, 2019, MORGAN was
arrested in Newburgh/ New York for criminal possession of
       Case 7:19-cr-00399-VB Document 1 Filed 04/25/19 Page 4 of 5




marijuana in the second degree^ in violation of New York Penal
Code § 221.25.


                p. On or about March 28, 2019, MORGAN was
transferred to ICE custody and a Final Decision to Reinstate t,he
2004 Order of Removal was issued by a Deportation Officer with
the Department of Homeland Security.


                q. On or about March 28, 2019, MORGAN'S
fingerprints were taken by ICE . MORGAN^ S fingerprints taken on
or about that date have since been maintained in law enforcement
records.


                r. MORGAN is currently in the custody of ICE at
the Orange County Jail.


           4. Based on my review of fingerprint records,, the
fingerprints taken by the Newburgh City Police Department from
ANTHONY RICARDO MORGAN/ a/k/a "Anthony R Green," a/k/a "Richard
Williams," a/k/a "Richard Green/" a/k/a "Anthony Sissing/// a/k/a
vtRicardo Sessing/// the defendant/ on or about August 19^ 2002,
match (i) the fingerprint taken from MORGAN by ICE on or about
August 26, 2004, (ii) the fingerprints taken from MORGAN by
United States Customs and Border Patrol on or about December 7 /
2005^ (iii) the fingerprint taken from MORGAN by ICE on February
27, 2006, and (iv) fingerprints taken from MORGAN by ICE on or
about March 28, 2019 as described above.


           5. A search of all relevant Department of Homeland
Security indices has confirmed that/ following his first removal
from the United States on or about August 26, 2004, ANTHONY
RICARDO MORGAN, a/k/a "Anthony R Green,// a/k/a "Richard
Williams," a/k/a "Richard Green," a/k/a "Anthony Sissing/// a/k/a
^Ricardo Sessing/// the defendant^ never obtained the express
consent of the Attorney General of the United States/ or his
successor;, the Secretary for the Department of Homeland
Security/ to reapply for admission.
       Case 7:19-cr-00399-VB Document 1 Filed 04/25/19 Page 5 of 5




          6. Based upon my experience with ICE/ I understand
that the 2003 Conviction of MORGAN/ for criminal sale of a
controlled substance in the third degree^ in violation of New
York Penal Code § 220 .39 as described above^ qualifies as an
"aggravated felony//> within the meaning of Section 1326(b)(2) of
Title 8 of the United States Code.




                                 RODRIGO GONZALEZ
                                 Deportation Officer
                                 Immigration and Customs Enforcement
                                 U.S. Department of Homeland Security




Sworn to before me this
25th day of April 2019




THE HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
